Exhibit 10.3
 
 
 
 
 
 
300 S HYDE PARK CENTER
 
 
OFFICE LEASE AGREEMENT
 
 
between
 
Myrback Enterprises LLC,
as Landlord
 
and
 
Biovest International Inc.,
as Tenant
 
300 S. Hyde Park Avenue
TAMPA, FLORIDA


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
OFFICE LEASE AGREEMENT
300 S Hyde Park Center
TAMPA, FLORIDA
 
THIS OFFICE LEASE AGREEMENT (“Lease”) is entered into as of the Date, and by and
between the Landlord and Tenant, identified in Section 1.1 below.
 
1.      DEFINITIONS.
 
1.1      Basic Lease Definitions.  In this Lease, the following defined terms
have the meanings indicated:
 
(a)      “Date” means April 8, 2013.
 
(b)      “Landlord” means Myrback Enterprises LLC.
 
(c)      “Tenant” means Biovest International, Inc..
 
(d)      “Premises” means those premises known as Suite 210 located on the
second floor of the Building and identified on Exhibit A, which contain
approximately 1,275 square feet.  The Premises do not include any areas above
the finished ceiling or below the finished floor covering installed in the
Premises or any other areas not shown on Exhibit A as being part of the
Premises.  Landlord reserves, for Landlord’s exclusive use, any of the following
(other than those installed for Tenant’s exclusive use) that may be located in
the Premises:  janitor closets, stairways and stairwells; fan, mechanical,
electrical, telephone and similar rooms; and elevator, pipe and other vertical
shafts, flues and ducts.
 
(e)      “Building” means the land located at the following address, and the
office building, parking facilities and other improvements constructed on such
land and having the following name and address:
 
 300 S. Hyde Park Avenue, Tampa, FL 33606
 
(f)      “Use” means general office use only.
 
(g)      “Term” means the duration of this Lease, which will
be                                                                                           twelve
(12) Months, beginning on the “Commencement Date” (as defined in Exhibit B) and
ending on the “Expiration Date” (as defined below), unless terminated earlier or
extended further as provided in this Lease.  The “Expiration Date” means (i) if
the Commencement Date is the first day of a month, the twelfth-month anniversary
of the day immediately preceding the Commencement Date; or (ii) if the
Commencement Date is not the first day of a month, the twelfth-month anniversary
of the last day of the first full month in which the Commencement Date occurs.
Should Tenant wish to terminate the lease at an earlier date, liability of rent
will cease upon the first to occur of: i) a new tenant being secured; or ii) the
first day of the month which is at least ninety (90) days after written notice
of termination is provided to Landlord by Tenant; or iii) the expiration date as
outlined above.
 
(h)      “Base Rent” means the Rent payable according to Section 3.1, which will
be in an amount per month applicable during each Lease Year as follows plus
applicable sales tax:
 
 
Lease Month(s)
Amount of Base Rent
Payable Per Month
   
1-12
$2,125.00

 
(i)      “Tenant’s Share” means, with respect to the calculation of Additional
Rent according to Section 3.2, 0%.
 
(j)      “Base Year” (expense stop) means the calendar year ending December 31,
2012.
 
(k)      “Security Deposit” means an amount equal to three (3) months rent or
$6,375.00.
 
(l)      “Landlord’s Rent Address” means:
 
Myrback Enterprises LLC
Attn: Angie May
5550 W Executive Dr., Suite 450
Tampa, FL 33609
 
 
 

--------------------------------------------------------------------------------

 
 
(m)           “Landlord’s Notice Address” means:
 
Myrback Enterprises LLC
5550 W Executive Dr., Suite 450
Tampa, FL 33609


(n)      “Tenant’s Address” means:
 


300 S. Hyde Park Ave., Suite 210
Tampa, FL 33606
Attention:  Brian Bottjer, CPA, CFO
 
Email:  BDBottjer@biovest.com
 
Phone:                              
                                             
 
 
(o)      “Tenant’s Parking Spaces” means 3.7 per 1,000 square feet, unassigned,
non-reserved parking spaces in the Building’s parking facilities.
 
(p)       “Brokers” means the following brokers who will be paid by
Landlord:  N/A; and the following brokers who will be paid by Tenant:  N/A.
 
1.2      Additional Definitions.  In addition to those terms defined in
Section 1.1 and other sections of this Lease, the following defined terms when
used in this Lease have the meanings indicated:
 
(a)      “Additional Rent” means the Rent payable according to Section 3.2.
 
(b)      “Affiliates” means, with respect to any party, any persons or entities
that own or control, are owned or controlled by, or are under common ownership
or control with, such party and such party’s and each of such other person’s or
entity’s respective officers, directors, shareholders, partners, venturers,
members, managers, agents and employees.  For purposes of this definition, a
party is “owned” by anyone that owns more than 50% of the equity interests in
such party and a party is “controlled” by anyone that owns sufficient voting
interests to control the management decisions of such party.
 
(c)      “Building Standard” means the scope and quality of leasehold
improvements, Building systems and Building services, as the context may
require, which are reasonably determined by Landlord from time to time for the
Building generally.
 
(d)      “Business Hours” means the hours from 8:00 a.m. to 6:30 p.m. on Monday
through Friday, excluding statutory or legal holidays.
 
(e)      “Common Areas” means certain interior and exterior common and public
areas located in or around the Building as may be designated by Landlord for the
nonexclusive use in common by Tenant, Landlord and other tenants, and their
employees, agents and invitees.
 
(f)      “Encumbrance” means any ground lease, first mortgage or first deed of
trust now or later encumbering the Building or Land, and all their renewals,
modifications, supplements, consolidations and replacements.
 
(g)      “Expenses” means the aggregate of any and all costs (other than those
expressly excluded below) incurred or accrued during each calendar year
according to generally accepted accounting principles for operating, managing,
administering, equipping, securing, protecting, insuring, heating, cooling,
ventilating, lighting, repairing, replacing, renewing, cleaning, maintaining,
decorating, inspecting, and providing water, sewer and other energy and
utilities to, the Land, Building and Common Areas; management fees will be
calculated according to the management agreement between Landlord and its
managing agent (provided that if Landlord elects to discontinue the services of
a managing agent, Expenses will include, instead of management fees,
administrative fees calculated in the same manner as management fees were
calculated under the management agreement in effect for the Building for the
last year such agreement was in effect or reasonable management and
administrative fees as an internal charge not to exceed 3.5% of gross rents.);
fees and expenses (including reasonable attorneys’ fees) incurred in contesting
the validity of any Laws that would cause an increase in Expenses; depreciation
on personal property and moveable equipment which is or should be capitalized on
Landlord’s books; and costs (whether capital or not) that are incurred in order
to conform to changes subsequent to the Date in any Laws, or that are intended
to reduce Expenses or the rate of increase in Expenses (such costs will not be
included in Expenses for the Base Year and will otherwise be charged to Expenses
in annual installments over the useful economic life of the items for which such
costs are incurred together with interest at the average Prime Rate in effect
during each such calendar year).  Expenses will not include (1) mortgage
principal or interest; (2) ground lease payments;  (3) costs of advertising
space for lease in the Building; (4) costs for which Landlord is reimbursed by
insurance proceeds or from tenants of the Building (other than such tenants’
regular contributions to Expenses); (5) any depreciation or capital expenditures
(except as expressly provided above); (6) legal fees incurred for negotiating
leases or collecting rents; and (7) costs directly and solely related to the
maintenance and operation of the entity that constitutes the Landlord, such as
accounting fees incurred solely for the purpose of reporting Landlord’s
financial condition.  For each calendar year during the Term, the amount by
which those Expenses that vary with occupancy (such as cleaning costs and
utilities) would have increased had the Building been 95% occupied and
operational and had all Building services been provided to all tenants will be
reasonably determined and the amount of such increase will be included in
Expenses for such calendar year.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)     “Laws” means any and all present or future federal, state or local laws,
statutes, ordinances, rules, regulations or orders of any and all governmental
or quasi-governmental authorities having jurisdiction.
 
(i)      “Lease Year” means each successive period of 12 calendar months during
the Term, ending on the same day and month (but not year, except in the case of
the last Lease Year) as the day and month on which the Expiration Date will
occur.  If the Commencement Date is not the first day of a month, the first
Lease Year will be greater than 12 months by the number of days from the
Commencement Date to the last day of the month in which the Commencement Date
occurs.
 
(j)      “Lender” means the ground lessor of any ground lease, the mortgagee of
any mortgage or the beneficiary of any deed of trust, that constitutes an
Encumbrance.
 
(k)      “Prime Rate” means the rate of interest announced from time to time by
The Bank of St. Petersburg, or any successor to it, as its prime rate.  If The
Bank of St. Petersburg , or any successor to it, ceases to announce a prime
rate, Landlord will designate a reasonably comparable financial institution for
purposes of determining the Prime Rate.
 
(l)      “Rent” means the Base Rent, Additional Rent and all other amounts
required to be paid by Tenant under this Lease.
 
(m)    “Taxes” means the amount incurred or accrued during each calendar year
according to generally accepted accounting principles for that portion of the
following items that is allocable to the Building:  all ad valorem real and
personal property taxes and assessments, special or otherwise, levied upon or
with respect to the Building, the personal property used in operating the
Building, and the rents and additional charges payable by tenants of the
Building, and imposed by any taxing authority having jurisdiction; all taxes,
levies and charges which may be assessed, levied or imposed in replacement of,
or in addition to, all or any part of ad valorem real or personal property taxes
or assessments as revenue sources, and which in whole or in part are measured or
calculated by or based upon the Building, the leasehold estate of Landlord or
the tenants of the Building, or the rents and other charges payable by such
tenants; capital and place-of-business taxes, and other similar taxes assessed
relating to the Common Areas; and any reasonable expenses incurred by Landlord
in attempting to reduce or avoid an increase in Taxes, including, without
limitation, reasonable legal fees and costs.  Taxes will not include any net
income taxes of Landlord.  Tenant acknowledges that Taxes may increase during
the Term and that if the Building or Land, or both, are currently subject to a
Taxes abatement program and such program ceases to benefit the Building or Land,
or both, during the Term, Taxes will increase.
 
2.      GRANT OF LEASE.
 
2.1      Demise.  Subject to the terms, covenants, conditions and provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the nonexclusive right to use the Common Areas, for the
Term.
 
2.2      Quiet Enjoyment.  Landlord and TENANT covenants that during the Term
Landlord and Tenant will have quiet and peaceable possession of the Premises,
subject to the terms, covenants, conditions and provisions of this Lease, and
Landlord/Tenant will not disturb such possession except as expressly provided in
this Lease.
 
3.      RENT.
 
3.1      Base Rent.  Commencing on the Commencement Date and then throughout the
Term, Tenant agrees to pay Landlord Base Rent according to the following
provisions.  Base Rent during each Lease Year (or portion of a Lease Year)
described in Section 1.1(g) will be payable in monthly installments in the
amount specified for such Lease Year (or portion) in Section 1.1(g), in advance,
on or before the first day of each and every month during the Term.  However, if
the Term commences on other than the first day of a month or ends on other than
the last day of a month, Base Rent for such month will be appropriately
prorated.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2      Other Taxes.  Tenant will reimburse Landlord upon demand for any and
all taxes payable by Landlord (other than net income taxes and taxes included in
Taxes) whether or not now customary or within the contemplation of Landlord and
Tenant:  (a) upon, measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises; (b) upon or measured by Rent; (c) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Premises; and
(d) upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.  If it is not lawful for
Tenant to reimburse Landlord, the Base Rent payable to Landlord under this Lease
will be revised to yield to Landlord the same net rental after the imposition of
any such tax upon Landlord as would have been payable to Landlord prior to the
imposition of any such tax.
 
3.3      Terms of Payment.  All Base Rent, Additional Rent and other Rent will
be paid to Landlord in lawful money of the United States of America, at
Landlord’s Rent Address or to such other person or at such other place as
Landlord may from time to time designate in writing, without notice or
demand.  Tenant agrees that its covenant to pay Rent is an independent covenant,
not subject to abatement, offset or deduction, except as otherwise expressly
provided in this Lease.
 
3.4      Late Payments.  To compensate Landlord for its additional cost of
processing late payments, for any payment of Rent which is not received within 7
days after it is due, Tenant will pay a late charge of 5% of the late payment,
but not less than $100 or more than $1,500 per month.  In addition, all amounts
payable under this Lease by Tenant to Landlord, if not paid when due, will bear
interest from the due date until paid at the lesser of the highest interest rate
permitted by law or 5% in excess of the then-current Prime Rate. For any
insufficient funds a 10% penalty will apply for the amount due within 48 hours
of notification.
 
3.5      Right to Accept Payments.  No receipt by Landlord of an amount less
than Tenant’s full amount due will be deemed to be other than payment “on
account,” nor will any endorsement or statement on any check or any accompanying
letter effect or evidence an accord and satisfaction.  Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance or
pursue any right of Landlord.  No payments by Tenant to Landlord after the
expiration or other termination of the Term, or after the giving of any notice
(other than a demand for payment of money) by Landlord to Tenant, will
reinstate, continue or extend the Term or make ineffective any notice given to
Tenant prior to such payment.  After notice or commencement of a suit, or after
final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums of Rent due under this Lease, and such receipt will
not void any notice or in any manner affect any pending suit or any judgment
obtained.
 
4.      USE AND OCCUPANCY.
 
4.1      Use.  Tenant agrees to use and occupy the Premises only for the Use
described in Section 1.1(f), or for such other purpose as Landlord expressly
authorizes in writing.
 
4.2      Compliance.
 
(a)      Tenant agrees to use the Premises in a safe, careful and proper manner,
and to comply, at Tenant’s expense, with all Laws applicable to Tenant’s use,
occupancy or alteration of the Premises and with any Laws that require any
alterations to the Premises due to Tenant’s status under such Laws.  If, due to
the nature or manner of any use or occupancy of the Premises by Tenant that is
other than normal office use and occupancy, any improvements or alterations to
the Premises or Building or changes in the services provided by Landlord
according to Section 5 are required to comply with any Laws, or with
requirements of Landlord’s insurers, then Tenant will pay all costs of the
required improvements, alterations or changes in services.
 
(b)      Landlord and Tenant agree that, during the Term, each will comply with
all Laws governing, and all procedures established by Landlord for, the use,
abatement, removal, storage, disposal or transport of any substances, chemicals
or materials declared to be, or regulated as, hazardous or toxic under any
applicable Laws (“Hazardous Substances”) and any required or permitted
alteration, repair, maintenance, restoration, removal or other work in or about
the Premises or Building that involves or affects any Hazardous Substances.  No
Hazardous Substances will be stored, used, released, produced, processed or
disposed in, on or about, or transported to or from, the Premises or Building by
Tenant or its subtenants, or any of their respective agents, employees,
contractors or invitees, without first obtaining Landlord’s express written
consent (any Hazardous Substances which are stored, used, released, produced,
processed or disposed in, on or about, or transported to or from, the Premises
or Building by any of such persons or entities are called “Tenant’s Hazardous
Substances”).  However, normal quantities of Tenant’s Hazardous Substances
customarily used in general office activities (such as copier and cleaning
chemicals) may be stored and used at the Premises without Landlord’s prior
written consent.  Tenant, at its expense, will take all action necessary to
restore the Land, Building and Premises to the condition existing prior to the
introduction of Tenant’s Hazardous Substances, whether such action is required
by any governmental authority in order to comply with applicable Laws or by
Landlord in order for Landlord to make the same economic use of the Land,
Building and Premises as Landlord could have made prior to the introduction of
Tenant’s Hazardous Substances.  Such action may include, without limitation, the
investigation of the environmental condition of the Land, Building or Premises,
the preparation of remediation plans or feasibility studies and the performance
of cleanup, remedial, removal or restoration work.  Tenant will obtain
Landlord’s written approval before undertaking any action required by this
Section 4.2(b), which approval will not be unreasonably withheld so long as the
proposed actions will not have an avoidable material and adverse effect.  Each
party will indemnify and hold the other and the other’s Affiliates harmless from
and against any and all claims, costs and liabilities (including reasonable
attorneys’ fees) arising out of or in connection with any breach by such party
of its covenants under this Section 4.2(b).  The parties’ obligations under this
Section 4.2(b) will survive the expiration or early termination of the Term.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3      Occupancy.  Tenant will not do or permit anything which obstructs or
interferes with other tenants’ rights or with Landlord’s providing Building
services, or which injures or annoys other tenants.  Tenant will not cause,
maintain or permit any nuisance or waste in or about the Premises and will keep
the Premises free of debris, and anything of a dangerous, noxious, toxic or
offensive nature or which could create a fire hazard or undue vibration, heat,
noise, fumes, vapors or odors.  Tenant will not increase on an ongoing basis the
number of persons occupying the Premises or the pedestrian traffic in and out of
the Premises or the Building above an ordinary level for general office tenants
in comparable office buildings (by, for example, instituting multiple
shifts).  Tenant will not do or permit anything which interferes with the
transmission or reception of microwave, television, radio, telephone or other
communication signals from antennae or other facilities on the Building or
Land.  If any item of equipment, building material or other property brought
into the Building by Tenant or on Tenant’s request causes a dangerous, noxious,
toxic or offensive effect (including an environmental effect) and in Landlord’s
reasonable opinion such effect will not be permanent but will only be temporary
and is able to be eliminated, then Tenant will not be required to remove such
item, provided that Tenant promptly and diligently causes such effect to be
eliminated, pays for all costs of elimination and indemnifies Landlord against
all liabilities arising from such effect.  Tenant will not make or permit any
use of the Premises which may jeopardize any insurance coverage, increase the
cost of insurance or require additional insurance coverage.  If by reason of
Tenant’s failure to comply with the provisions of this Section 4.3, (a) any
insurance coverage is jeopardized, then Landlord will have the option to
terminate this Lease; or (b) insurance premiums are increased, then Landlord may
require Tenant to immediately pay Landlord as Rent the amount of the increase in
insurance premiums.
 
5.      SERVICES AND UTILITIES.
 
5.1      Landlord’s Standard Services.  During the Term, Landlord will operate
and maintain the Building in compliance with all applicable Laws and according
to those standards from time to time prevailing for similar office buildings in
the area in which the Building is located.  Landlord will provide the following
services according to such standards, the costs of which will be included in
Expenses to the extent provided in Section 1.2(g):
 
(a)      repair, maintenance and replacement of all structural elements of the
Building and all mechanical, plumbing and electrical systems installed in the
Building, but excluding any mechanical, plumbing or electrical equipment that is
not Building Standard, exclusively serves a tenant’s premises or is installed or
operated to accommodate such tenant’s special requirements (such as a
supplementary air conditioning unit installed to cool a tenant’s computer room);
 
(b)      heating, ventilating and air conditioning the Premises and Common Areas
during Business Hours, at temperatures and in amounts consistent with those the
mechanical system serving the Premises is designed to provide and otherwise as
may be reasonably required for comfortable use and occupancy under normal
business operations with “Customary Office Equipment” (as used in this Lease,
“Customary Office Equipment” will include desk top personal computers and
printers, small reproduction machines and similar devices and equipment; but
will not include any machines, devices or equipment that adversely affect the
temperature otherwise maintained in the Premises such as, e.g., data processing
or heavy-duty computer or reproduction equipment);
 
(c)      electricity for lighting the Premises and operating Customary Office
Equipment during Business Hours and in amounts not exceeding the demand the
electrical system serving the Premises is designed to provide;
 
(d)      water for small kitchens, washrooms and drinking fountains;
 
(e)      janitorial services to the Premises and Common Areas;
 
(f)      passenger elevators for access to and from any floor(s) on which the
Premises are located above the Building’s first floor;
 
(g)      toilet facilities, including necessary washroom supplies sufficient for
Tenant’s normal use;
 
(h)      electric lighting for all Common Areas that require electric light
during the day or are open at night, including replacement of tubes and ballasts
in lighting fixtures; and
 
 
5

--------------------------------------------------------------------------------

 
 
(i)      replacement of tubes and ballasts in those Building Standard lighting
fixtures installed in the Premises.
 
5.2      Additional Services.
 
(a)      If Tenant requires heating, ventilating or air conditioning for the
Premises outside Business Hours, Landlord will furnish the same for the hours
specified in a request from Tenant (which request will be made at the time and
in the manner reasonably designated by Landlord for such requests from time to
time), and for this service Tenant will pay Landlord the hourly rate reasonably
determined by Landlord from time to time.
 
(b)      If Tenant requires electric current, water or any other energy in
excess of the amounts provided by Landlord according to Section 5.1, such excess
electric, water or other energy requirements will be supplied only with
Landlord’s consent, which consent will not be unreasonably withheld.  If
Landlord grants such consent, Tenant will pay all costs of meter service and
installation of facilities or professional services necessary to measure and/or
furnish the required capacity.  Tenant will also pay the entire cost of such
additional electricity, water or other energy so required.
 
(c)      If Tenant installs any machines, equipment or devices in the Premises
that do not constitute Customary Office Equipment and such machines, equipment
or devices cause the temperature in any part of the Premises to exceed the
temperature the Building’s mechanical system would be able to maintain in the
Premises were it not for such machines, equipment or devices, then Landlord
reserves the right to install supplementary air conditioning units in the
Premises, and Tenant will pay Landlord all costs of installing, operating and
maintaining such supplementary units.
 
(d)      If Tenant requires any janitorial or cleaning services in excess of the
amounts provided by Landlord according to Section 5.1 (such as cleaning services
beyond normal office janitorial services for kitchens, computer rooms or other
special use areas), Landlord will provide such excess services to Tenant within
a reasonable period after Tenant’s request made to Landlord’s Building manager,
provided that such excess services are available from Landlord’s regular
janitorial or cleaning contractor.  Tenant will pay the cost of such excess
services.  Landlord will also provide, within a reasonable period after Tenant’s
request made to Landlord’s Building manager, at Tenant’s cost and to the extent
available to Landlord, replacement of bulbs, tubes or ballasts in any
non-Building Standard lighting fixtures in the Premises.
 
(e)      Tenant will pay as Rent, within 10 days after the date of Landlord’s
invoice, all costs which may become payable by Tenant to Landlord under this
Section 5.2.
 
5.3      Interruption of Services.  If any of the services provided for in this
Section 5 are interrupted or stopped, Landlord will use due diligence to resume
the service; provided, however, no irregularity or stoppage of any of these
services will create any liability for Landlord (including, without limitation,
any liability for damages to Tenant’s personal property and or equipment caused
by any such irregularity or stoppage), constitute an actual or constructive
eviction or, except as expressly provided below, cause any abatement of the Rent
payable under this Lease or in any manner or for any purpose relieve Tenant from
any of its obligations under this Lease.  If, due to reasons within Landlord’s
reasonable control, any of the services required to be provided by Landlord
under this Section 5 should become unavailable and should remain unavailable for
a continuous period in excess of 5 business days after notice of such
unavailability from Tenant to Landlord, and if such unavailability should render
all or any portion of the Premises untenantable, then commencing upon the
expiration of such continuous 5 business day period, Tenant’s Rent will
equitably abate in proportion to the portion of the Premises so rendered
untenantable for so long as such services remain unavailable for such
reasons.  Without limiting those reasons for an irregularity or stoppage of
services that may be beyond Landlord’s control, any such irregularity or
stoppage that is required in order to comply with any Laws will be deemed caused
by a reason beyond Landlord’s control.
 
6.      REPAIRS.
 
6.1      Repairs Within the Premises.  Subject to the terms of Sections 4,
5.1(a), 5.1(e), 5.1(i), 10 and 12, and except to the extent Landlord is required
to perform or pay for certain maintenance or repairs according to those
sections, Tenant will, at Tenant’s own expense and at all times during the Term,
maintain and repair the Premises and Tenant’s equipment, personal property and
trade fixtures in the Premises, and any mechanical, plumbing or electrical
equipment that is not Building Standard, exclusively serves the Premises or is
installed or operated to accommodate Tenant’s special requirements (such as a
supplementary air conditioning unit installed to cool a computer room in the
Premises), in good order and repair and in a condition that complies with all
applicable Laws.  Subject to Section 11.1, Tenant will also be responsible for
the cost of repairing all damage to the Premises, Building or Common Areas (or
any equipment or fixtures in or serving the same) caused by Tenant or its
subtenants, or any of their respective agents, employees, contractors or
invitees.  Any such damage may be repaired by Landlord, in which case Tenant
will pay as Rent to Landlord the cost of such repairs, including an amount
sufficient to reimburse Landlord for overhead and supervision, within 10 days
after the date of Landlord’s invoice.  Alternatively, at Landlord’s option
Tenant will promptly and adequately repair all such damage under the supervision
and subject to the prior reasonable approval of Landlord.  All work done by
Tenant or its contractors (which contractors will be subject to Landlord’s
reasonable approval) will be done in a first-class workmanlike manner using only
grades of materials at least equal in quality to Building Standard materials and
will comply with all insurance requirements and all applicable Laws.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2      Failure to Maintain Premises.  If Tenant fails to perform any of its
obligations under Section 6.1, then Landlord may perform such obligations and
Tenant will pay as Rent to Landlord the cost of such performance, including an
amount sufficient to reimburse Landlord for overhead and supervision, within 10
days after the date of Landlord’s invoice.  For purposes of performing such
obligations, or to inspect the Premises, Landlord may enter the Premises upon
not less than 24 hours prior notice to Tenant (except in cases of actual or
suspected emergency, of non payment or bankruptcy, in which case no prior notice
will be required) without liability to Tenant for any loss or damage incurred as
a result of such entry.  Landlord will take reasonable steps in connection with
such entry to minimize any disruption to Tenant’s business or its use of the
Premises.
 
6.3      Notice of Damage.  Tenant will notify Landlord promptly after Tenant
learns of (a) any fire or other casualty in the Premises; (b) any damage to or
defect in the Premises, Building of Common Areas, including any fixtures or
equipment in or serving the same, which was caused by Tenant or its subtenants,
or their respective agents, employees, contractors or invitees, or for the
repair of which Landlord might be responsible; and (c) any damage to or defect
in any parts or appurtenances of the Building’s sanitary, electrical, heating,
ventilating, air conditioning, elevator or other systems located in or passing
through the Premises.
 
7.      ALTERATIONS.
 
7.1      Alterations by Tenant.  Tenant may from time to time at its own expense
make changes, additions and improvements to the Premises to better adapt the
same to its business, provided that any such change, addition or improvement
will (a) comply with all applicable Laws; (b) be made only with the prior
written consent of Landlord, which consent will not be unreasonably withheld;
(c) equal or exceed Building Standard; and (d) be carried out only by persons
selected by Tenant and approved in writing by Landlord, who will if required by
Landlord deliver to Landlord before commencement of the work performance and
payment bonds.  Tenant will maintain, or will cause the persons performing any
such work to maintain, worker’s compensation insurance and public liability and
property damage insurance (with Landlord named as an additional insured), in
amounts, with companies and in a form reasonably satisfactory to Landlord, which
insurance will remain in effect during the entire period in which the work will
be carried out.  If requested by Landlord, Tenant will deliver to Landlord proof
of all such insurance.  Tenant will promptly pay, when due, the cost of all such
work and, upon completion, Tenant will deliver to Landlord, to the extent not
previously received by Landlord, evidence of payment, contractors’ affidavits
and full and final waivers of all liens for labor, services or
materials.  Tenant will also pay any increase in property taxes on, or fire or
casualty insurance premiums for, the Building attributable to such change,
addition or improvement and the cost of any modifications to the Building
outside the Premises that are required to be made in order to make the change,
addition or improvement to the Premises.  Tenant, at its expense, will have
promptly prepared and submitted to Landlord reproducible as-built plans of any
such change, addition or improvement upon its completion.  All changes,
additions and improvements to the Premises, whether temporary or permanent in
character, made or paid for by Landlord or Tenant will, without compensation to
Tenant, become Landlord’s property upon installation.  If at the time Landlord
consents to their installation, Landlord requests or approves the removal by
Tenant of any such changes, additions or improvements upon termination of this
Lease, Tenant will remove the same upon termination of this Lease as provided in
Section 15.1.  All other changes, additions and improvements will remain
Landlord’s property upon termination of this Lease and will be relinquished to
Landlord in good condition, ordinary wear and tear excepted.
 
7.2      Alterations by Landlord.  Landlord may from time to time make repairs,
changes, additions and improvements to the Building, Common Areas and those
Building systems necessary to provide the services described in Section 5, and
for such purposes Landlord may enter the Premises upon not less than 5 days’
prior notice to Tenant (except in cases of actual or suspected emergency, in
which case no prior notice will be required) without liability to Tenant for any
loss or damage incurred as a result of such entry.  In doing so, Landlord will
not disturb or interfere with Tenant’s use of the Premises and operation of its
business any more than is reasonably necessary in the circumstances and will
repair any damage to the Premises caused by such entry.  No permanent change,
addition or improvement made by Landlord will materially impair access to the
Premises.
 
8.      LIENS.  Tenant agrees to pay before delinquency all costs for work,
services or materials furnished to Tenant for the Premises, the nonpayment of
which could result in any lien against the Building.  Tenant will keep title to
the Building free and clear of any such lien.  Tenant will immediately notify
Landlord of the filing of any such lien or any pending claims or proceedings
relating to any such lien and will indemnify and hold Landlord harmless from and
against all loss, damages and expenses (including reasonable attorneys’ fees)
suffered or incurred by Landlord as a result of such lien, claims and
proceedings.  In case any such lien attaches, Tenant agrees to cause it to be
immediately released and removed of record (failing which Landlord may do so at
Tenant’s sole expense), unless Tenant has a good faith dispute as to such lien
in which case Tenant may contest such lien by appropriate proceedings so long as
Tenant deposits with Landlord a bond or other security in an amount reasonably
acceptable to Landlord and any Lender which may be used by Landlord to release
such lien if Tenant’s contest is abandoned or is unsuccessful.  Upon final
determination of any permitted contest, Tenant will immediately pay any judgment
rendered and cause the lien to be released.
 
 
7

--------------------------------------------------------------------------------

 
 
9.      INSURANCE.
 
9.1      Landlord’s Insurance.  During the Term, Landlord will provide and keep
in force the following insurance:
 
(a)      commercial general liability insurance relating to Landlord’s operation
of the Building, for personal and bodily injury and death, and damage to others’
property;
 
(b)      all risk or fire insurance (including standard extended coverage
endorsement perils, leakage from fire protective devices and other water damage)
relating to the Building (but excluding Tenant’s fixtures, furnishings,
equipment, personal property, documents, files and work products);
 
(c)      such other insurance (wind and/or flood insurance) as Landlord
reasonably elects to obtain or any Lender requires.
 
(d)      Insurance effected by Landlord under this Section 9.1 will be in
amounts which Landlord from time to time reasonably determines sufficient or any
Lender requires; will be subject to such deductibles and exclusions as Landlord
reasonably determines; will, in the case of insurance under Sections 9.1(b) and
9.2(b) or (c), permit the release of Tenant from certain liability under
Section 11.1; and will otherwise be on such terms and conditions as Landlord
from time to time reasonably determines sufficient.
 
9.2      Tenant’s Insurance.  During the Term, Tenant will provide and keep in
force the following insurance:
 
(a)      commercial general liability insurance relating to Tenant’s business
(carried on, in or from the Premises) and Tenant’s use and occupancy, for
personal and bodily injury and death, and damage to others’ property, with
limits of not less than $1,000,000 for any one accident or occurrence;
 
(b)      all risk or fire insurance (including standard extended endorsement
perils, leakage from fire protective devices and other water damage) relating to
Tenant’s fixtures, furnishings, equipment, personal property, inventory and
stock-in-trade on a full replacement cost basis in amounts sufficient to prevent
Tenant from becoming a coinsurer and subject only to such deductibles and
exclusions as Landlord may reasonably approve;
 
(c)      if any machinery is operated in the Premises, medical equipment  and
machinery insurance;
 
(d)      if Tenant operates owned, hired or non-owned vehicles on the Land,
automobile liability insurance with limits of not less than $1,000,000 combined
bodily injury and property damage; and
 
(e)      worker’s compensation and employer’s liability insurance in any amounts
required to comply with applicable Laws.
 
Landlord and any Lender will be named as additional insureds in the policy
described in Section 9.2(a), which will include cross liability and severability
of interests clauses and will be on an “occurrence” (and not a “claims made”)
form.  The policies described in Sections 9.2(b) and (c) will permit the release
of Landlord from certain liability under Section 11.2.  Tenant’s insurance
policies will be written by insurers that are rated A-IX or better by Best’s
Rating Guide and licensed in the state in which the Building is located, will be
written as primary policies, not contributing with and not supplemental to the
coverage that Landlord may carry, and will otherwise be upon such terms and
conditions as Landlord from time to time reasonably requires.  Tenant will file
with Landlord at landlords request all copies of insurance policies listed
above, at anytime or on or before the Commencement Date and at least 10 days
before the expiration date of expiring policies, such copies of either current
policies or certificates, or other proofs, as may be reasonably required to
establish Tenant’s insurance coverage in effect from time to time and payment of
premiums.  Tenant’s insurers will agree to give Landlord and all other
additional insureds at least 30 days’ prior notice of any non-renewal, and at
least 10 days’ prior notice of any cancellation, of any insurance coverage
required by this Section 9.2.  If Tenant fails to insure or pay premiums, or to
file satisfactory proof as required, Landlord may, upon a minimum of 24-hours’
notice, effect such insurance and recover from Tenant on demand any premiums
paid.
 
10.      DAMAGE OR DESTRUCTION.
 
10.1           Termination Options.  If the Premises or the Building are damaged
by fire or other casualty Landlord will, promptly after learning of such damage,
notify Tenant in writing of the time necessary to repair or restore such damage,
as estimated by Landlord’s architect, engineer or contractor.  If such estimate
states that repair or restoration of all of such damage that was caused to the
Premises or to any other portion of the Building necessary for Tenant’s
occupancy cannot be completed within 180 days from the date of such damage (or
within 90 days from the date of such damage if such damage occurred within the
last 12 months of the Term), then Tenant will have the option to terminate this
Lease.  If such estimate states that repair or restoration of all of such damage
that was caused to the Building cannot be completed within 180 days from the
date of such damage, or if such damage occurred within the last 12 months of the
Term and such estimate states that repair or restoration of all such damage that
was caused to the Premises or to any other portion of the Building necessary for
Tenant’s occupancy cannot be completed within 90 days from the date of such
damage, or if such damage is not insured against by the insurance policies
required to be maintained by Landlord according to Section 9.1, then Landlord
will have the option to terminate this Lease.  Any option to terminate granted
above must be exercised by written notice to the other party given within 10
days after Landlord delivers to Tenant the notice of estimated repair time.  If
either party exercises its option to terminate this Lease, the Term will expire
and this Lease will terminate 10 days after notice of termination is delivered;
provided, however, that Rent for the period commencing on the date of such
damage until the date this Lease terminates will be reduced to the reasonable
value of any use or occupation of the Premises by Tenant during such period.
 
 
8

--------------------------------------------------------------------------------

 
 
10.2           Repair Obligations.  If the Premises or the Building are damaged
by fire or other casualty and neither party terminates this Lease according to
Section 10.1, then Landlord will repair and restore such damage with reasonable
promptness, subject to delays for insurance adjustments and delays caused by
matters beyond Landlord’s control.  However, Landlord will not be required to
spend more for such repair and restoration than the insurance proceeds available
to Landlord as a result of the fire or other casualty.  Landlord will have no
liability to Tenant and Tenant will not be entitled to terminate this Lease if
such repairs and restoration are not in fact completed within the estimated time
period, provided that Landlord promptly commences and diligently pursues such
repairs and restoration to completion.  In no event will Landlord be obligated
to repair, restore or replace any of the property required to be insured by
Tenant according to Section 9.2.
 
10.3           Rent Abatement.  If any fire or casualty damage renders the
Premises untenantable and if this Lease is not terminated according to
Section 10.1, then Rent will abate beginning on the date of such damage.  Such
abatement will end on the date Landlord has substantially completed the repairs
and restoration Landlord is required to perform according to Section 10.2.  Such
abatement will be in an amount bearing the same ratio to the total amount of
Rent for such period as the untenantable portion of the Premises bears to the
entire Premises.  In no event will Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way
from damage caused by fire or other casualty or the repair of such damage,
provided however that, to the extent Tenant remains in possession of a portion
of the Premises, Landlord will take all reasonable steps to minimize the
disruption to Tenant’s business and use of such portion of the Premises during
the period of repair.
 
11.      WAIVERS AND INDEMNITIES.
 
11.1           Landlord’s Waivers.  Tenant and its Affiliates will not be liable
or in any way responsible to Landlord for, and Landlord waives all claims
against Tenant and its Affiliates for, any loss, injury or damage that is
insured or required to be insured by Landlord under Sections 9.1(b) and 9.2(b)
or (c), so long as such loss, injury or damage results from or in connection
with this Lease or Tenant’s use and occupancy of the Premises.
 
11.2           Tenant’s Waivers.  Except to the extent caused by the willful or
negligent act or omission or breach of this Lease by Landlord or its agents or
employees, Landlord and its Affiliates will not be liable or in any way
responsible for, and Tenant waives all claims against Landlord and its
Affiliates for, any loss, injury or damage suffered by Tenant or others relating
to (a) loss or theft of, or damage to, property of Tenant or others; (b) injury
or damage to persons or property resulting from fire, explosion, falling
plaster, escaping steam or gas, electricity, water, rain or snow, or leaks from
any part of the Building or from any pipes, appliances or plumbing, or from
dampness; or (c) damage caused by other tenants, occupants or persons in the
Premises or other premises in the Building, or caused by the public or by
construction of any private or public work.  Landlord and its Affiliates will
not be liable or in any way responsible to Tenant for, and Tenant waives all
claims against Landlord and its Affiliates for, any loss, injury or damage that
is insured or required to be insured by Tenant under Sections 9.2(b) or (c), so
long as such loss, injury or damage results from or in connection with this
Lease or Landlord’s operation of the Building.
 
11.3           Landlord’s Indemnity.  Subject to Sections 5.3 and 11.2 and
except to the extent caused by the willful or negligent act or omission or
breach of this Lease by Tenant, its subtenants or licensees, or any of their
respective agents, employees or invitees, Landlord will indemnify and hold
Tenant harmless from and against any and all liability, loss, claims, demands,
damages or expenses (including reasonable attorneys’ fees) due to or arising out
of any willful or negligent act or omission or breach of this Lease by Landlord
or its agents or employees.  Landlord’s obligations under this Section 11.3 will
survive the expiration or early termination of the Term.
 
11.4           Tenant’s Indemnity.  Subject to Section 11.1 and except to the
extent caused by the willful or negligent act or omission or breach of this
Lease by Landlord or its agents or employees, Tenant will indemnify and hold
Landlord harmless from and against any and all liability, loss, claims, demands,
damages or expenses (including reasonable attorneys’ fees) due to or arising out
of any accident or occurrence on or about the Premises (including, without
limitation, accidents or occurrences resulting in injury, death, property damage
or theft) or any willful or negligent act or omission of or breach of this Lease
by Tenant, its subtenants or licensees, or any of their respective agents,
employees or invitees.  Tenant’s obligations under this Section 11.4 will
survive the expiration or early termination of the Term.
 
 
9

--------------------------------------------------------------------------------

 
 
12.      CONDEMNATION.
 
12.1           Full Taking.  If all or substantially all of the Building or
Premises are taken for any public or quasi-public use under any applicable Laws
or by right of eminent domain, or are sold to the condemning authority in lieu
of condemnation, then this Lease will terminate as of the date when the
condemning authority takes physical possession of the Building or Premises.
 
12.2           Partial Taking.
 
(a)      Landlord’s Termination of Lease.  If only part of the Building or
Premises is thus taken or sold, and if after such partial taking, in Landlord’s
reasonable judgment, alteration or reconstruction is not economically justified,
then Landlord (whether or not the Premises are affected) may terminate this
Lease by giving written notice to Tenant within 60 days after the taking.
 
(b)      Tenant’s Termination of Lease.  If over 20% of the Premises is thus
taken or sold and Landlord is unable to provide Tenant with comparable
replacement premises in the Building, Tenant may terminate this Lease if in
Tenant’s reasonable judgment the Premises cannot be operated by Tenant in an
economically viable fashion because of such partial taking.  Such termination by
Tenant must be exercised by written notice to Landlord given not later than 60
days after Tenant is notified of the taking of the Premises.
 
(c)      Effective Date of Termination.  Termination by Landlord or Tenant will
be effective as of the date when physical possession of the applicable portion
of the Building or Premises is taken by the condemning authority.
 
(d)      Election to Continue Lease.  If neither Landlord nor Tenant elects to
terminate this Lease upon a partial taking of a portion of the Premises, the
Rent payable under this Lease will be diminished by an amount allocable to the
portion of the Premises which was so taken or sold.  If this Lease is not
terminated upon a partial taking of the Building or Premises, Landlord will, at
Landlord’s sole expense, promptly restore and reconstruct the Building and
Premises to substantially their former condition to the extent the same is
feasible.  However, Landlord will not be required to spend for such restoration
or reconstruction an amount in excess of the net amount received by Landlord as
compensation or damages for the part of the Building or Premises so taken.
 
12.3           Awards.  As between the parties to this Lease, Landlord will be
entitled to receive, and Tenant assigns to Landlord, all of the compensation
awarded upon taking of any part or all of the Building or Premises, including
any award for the value of the unexpired Term.  However, Tenant may assert a
claim in a separate proceeding against the condemning authority for any damages
resulting from the taking of Tenant’s trade fixtures or personal property, or
for moving expenses, business relocation expenses or damages to Tenant’s
business incurred as a result of such condemnation.
 
13.      ASSIGNMENT AND SUBLETTING.
 
13.1           Limitation.  Without Landlord’s prior written consent, Tenant
will not assign all or any of its interest under this Lease, sublet all or any
part of the Premises or permit the Premises to be used by any parties other than
Tenant and its employees.
 
13.2           Notice of Proposed Transfer; Landlord’s Options.  If Tenant
desires to enter into any assignment of this Lease or a sublease of all or any
part of the Premises, Tenant will first give Landlord written notice of the
proposed assignment or sublease, which notice will contain the name and address
of the proposed transferee, the proposed use of the Premises, statements
reflecting the proposed transferee’s current financial condition and income and
expenses for the past 2 years, and the principal terms of the proposed
assignment or sublease.  Except in the case of any transfer permitted under
Section 13.7, Landlord will have the option, which must be exercised, if at all,
by notice given to Tenant within 30 days after Landlord’s receipt of Tenant’s
notice of the proposed transfer, either (i) if Tenant’s notice relates to a
subletting, to sublet from Tenant such space as is described in the notice for
such portion of the Term as is described in the notice, upon the same terms and
conditions and for the same Rent (apportioned, as appropriate, to the amount of
such space) as provided in this Lease; or (ii) if such notice relates to an
assignment, to become Tenant’s assignee.
 
13.3           Consent Not to be Unreasonably Withheld.  If Landlord does not
exercise its applicable option under Section 13.2, then Landlord will not
unreasonably withhold or delay its consent to the proposed assignment or
subletting if each of the following conditions is satisfied:
 
(a)      the proposed transferee, in Landlord’s reasonable opinion, has
sufficient financial capacity and business experience to perform Tenant’s
obligations under this Lease;
 
(b)      the proposed transferee will make use of the Premises which in
Landlord’s reasonable opinion (i) is lawful, (ii) is consistent with the
permitted Use of the Premises under this Lease, (iii) is consistent with the
general character of business carried on by tenants of similar office buildings,
(iv) does not conflict with any exclusive rights or covenants not to compete in
favor of any other tenant or proposed tenant of the Building, (v) will not
increase the likelihood of damage or destruction to the Building, (vi) will not
increase the rate of wear and tear to the Premises or Common Areas, (vii) will
not cause an increase in insurance premiums for insurance policies applicable to
the Building, and (viii) will not require new tenant improvements incompatible
with then-existing Building systems and components;
 
 
10

--------------------------------------------------------------------------------

 
 
(c)      the proposed transferee does not have a poor reputation in the general
business community (such as a reputation for engaging in illegal or unethical
business practices);
 
(d)      the proposed transferee, at the time of the proposed transfer, is
neither a tenant in any building owned or managed by Landlord or any affiliate
of Landlord in the same city in which the Building is located, nor a party with
whom Landlord is then negotiating for the lease of space in the Building;
 
(e)      if the proposed transfer is a sublease, the rent which the proposed
transferee will be required to pay will be equal to at least 100% of the
then-current market rent for the portion of the Premises being sublet; and In
the event the proposed transfer is a sublease and the rent collected by the
Tenant is more than the contracted rate, the Tenant will split the excess
amounts over the Lease obligation with the Landlord on a 50/50 basis.
 
(f)      at the time of the proposed transfer no “Default” (as defined in
Section 20.1) exists under this Lease.
 
13.4           Form of Transfer.  If Landlord consents to a proposed assignment
or sublease, Landlord’s consent will not be effective unless and until Tenant
delivers to Landlord an original duly executed assignment or sublease, as the
case may be, that provides, in the case of a sublease, that the subtenant will
comply with all applicable terms and conditions of this Lease and, in the case
of an assignment, an assumption by the assignee of all of the terms, covenants
and conditions which this Lease requires Tenant to perform.
 
13.5           Payments to Landlord.  If Landlord does not exercise its
applicable option under Section 13.2 and Tenant effects an assignment or
sublease, then Landlord will be entitled to receive and collect, either from
Tenant or directly from the transferee, 50% of the amount by which the
consideration required to be paid by the transferee for the use and enjoyment of
Tenant’s rights under this Lease (after deducting from such consideration
Tenant’s reasonable costs incurred in effecting the assignment or sublease)
exceeds the Rent payable by Tenant to Landlord allocable to the transferred
space.  Such percentage of such amount will be payable to Landlord at the
time(s) Tenant receives the same from its transferee (whether in monthly
installments, in a lump sum, or otherwise).
 
13.6           Change of Ownership.  Any change by Tenant in the form of its
legal organization (such as, for example, a change from a general to a limited
partnership), any transfer of 51% or more of Tenant’s assets, and any other
transfer of interest effecting a change in identity of persons exercising
effective control of Tenant will be deemed an “assignment” of this Lease
requiring Landlord’s prior written consent.  The transfer of any outstanding
capital stock of a corporation whose stock is publicly-traded will not, however,
be deemed a “transfer of interest” under this Section 13.6.
 
13.7           Permitted Transfers.  Tenant may, upon notice to Landlord but
without obtaining Landlord’s consent, assign this Lease or sublease all or any
part of the Premises to a wholly-owned subsidiary of Tenant or the parent of
Tenant.
 
13.8           Effect of Transfers.  No subletting or assignment will release
Tenant from any of its obligations under this Lease unless Landlord agrees to
the contrary in writing.  Acceptance of Rent by Landlord from any person other
than Tenant will not be deemed a waiver by Landlord of any provision of this
Section 13.  Consent to one assignment or subletting will not be deemed a
consent to any subsequent assignment or subletting.  In the event of any default
by any assignee or subtenant or any successor of Tenant in the performance of
any Lease obligation, Landlord may proceed directly against Tenant without
exhausting remedies against such assignee, subtenant or successor.  The
voluntary or other surrender of this Lease by Tenant or the cancellation of this
Lease by mutual agreement of Tenant and Landlord will not work a merger and
will, at Landlord’s option, terminate all or any subleases or operate as an
assignment to Landlord of all or any subleases; such option will be exercised by
notice to Tenant and all known subtenants in the Premises.
 
14.      PERSONAL PROPERTY.
 
14.1           Installation and Removal.  Tenant may install in the Premises its
personal property (including Tenant’s usual trade fixtures) in a proper manner,
provided that no such installation will interfere with or damage the mechanical,
plumbing or electrical systems or the structure of the Building, and provided
further that if such installation would require any change, addition or
improvement to the Premises, such installation will be subject to
Section 7.1.  If no Default then exists, any such personal property installed in
the Premises by Tenant (a) may be removed from the Premises from time to time in
the ordinary course of Tenant’s business or in the course of making any changes,
additions or improvements to the Premises permitted under Section 7.1, and
(b) will be removed by Tenant at the end of the Term according to
Section 15.1.  Tenant will promptly repair at its expense any damage to the
Building resulting from such installation or removal.
 
 
11

--------------------------------------------------------------------------------

 
 
14.2           Responsibility.  Tenant will be solely responsible for all costs
and expenses related to personal property used or stored in the
Premises.  Tenant will pay any taxes or other governmental impositions levied
upon or assessed against such personal property, or upon Tenant for the
ownership or use of such personal property, on or before the due date for
payment.  Such personal property taxes or impositions are not included in Taxes.
 
14.3           Landlord’s Lien.  In addition to any statutory landlord’s lien
and in order to secure payment of all Rent becoming due from Tenant, and to
secure payment of any damages or loss which Landlord may suffer by reason of
Tenant’s failure to perform any of its obligations under this Lease, Tenant
grants to Landlord a security interest in and an express contractual lien upon
all goods, wares, equipment, fixtures, furniture, improvements and other
personal property of Tenant now or later situated on the Premises and all
proceeds thereof.  Tenant’s personal property may not be removed from the
Premises without Landlord’s consent at any time a Default exists or, except as
provided in Section 14.1, until all of Tenant’s obligations under this Lease
have been fully complied with and performed.  Upon the occurrence of a Default,
in addition to any other available remedies, Landlord will have all the rights
of a secured party under the Uniform Commercial Code of the state in which the
Building is located with respect to the property covered by such security
interest.  Upon Landlord’s request, Tenant agrees to execute and deliver to
Landlord such financing statements as may be required to perfect such security
interest.
 
15.      END OF TERM.
 
15.1           Surrender.  Upon the expiration or other termination of the Term,
Tenant will immediately vacate and surrender possession of the Premises in good
order, repair and condition, except for ordinary wear and tear.  Upon the
expiration or other termination of the Term, Tenant agrees to remove (a) all
changes, additions and improvements to the Premises the removal of which
Landlord requested or approved according to Section 7.1 at the time Landlord
consented to their installation, and (b) all of Tenant’s trade fixtures, office
furniture, office equipment and other personal property.  Tenant will pay
Landlord on demand the cost of repairing any damage to the Premises or Building
caused by the installation or removal of any such items.  Any of Tenant’s
property remaining in the Premises will be conclusively deemed to have been
abandoned by Tenant and may be appropriated, stored, sold, destroyed or
otherwise disposed of by Landlord without notice or obligation to account to or
compensate Tenant, and Tenant will pay Landlord on demand all costs incurred by
Landlord relating to such abandoned property.
 
15.2           Holding Over.  Tenant understands that it does not have the right
to hold over at any time and Landlord may exercise any and all remedies at law
or in equity to recover possession of the Premises, as well as any damages
incurred by Landlord, due to Tenant’s failure to vacate the Premises and deliver
possession to Landlord as required by this Lease.  If Tenant holds over after
the Expiration Date with Landlord’s prior written consent, Tenant will be deemed
to be a tenant from month to month, at a monthly Base Rent, payable in advance,
equal to 200% of monthly Base Rent payable during the last year of the Term, and
Tenant will be bound by all of the other terms, covenants and agreements of this
Lease as the same may apply to a month-to-month tenancy.
 
16.      ESTOPPEL CERTIFICATES.  Promptly upon Landlord’s request after Tenant
has occupied the Premises, Tenant will execute and deliver to Landlord an
Occupancy Estoppel Certificate in the form of Exhibit C.  In addition, Tenant
agrees that at any time and from time to time (but on not less than 10 days’
prior request by Landlord), Tenant will execute, acknowledge and deliver to
Landlord a certificate indicating any or all of the following:  (a) the
Commencement Date and Expiration Date; (b) that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is
in full force and effect, as modified, and stating the date and nature of each
modification); (c) the date, if any, through which Base Rent, Additional Rent
and any other Rent payable have been paid; (d) that no default by Landlord or
Tenant exists which has not been cured, except as to defaults stated in such
certificate; (e) that Tenant has no existing defenses or set-offs to enforcement
of this Lease, except as specifically stated in such certificate; (f) provided
such events have occurred, that Tenant has accepted the Premises and that all
improvements required to be made to the Premises by Landlord have been completed
according to this Lease; (g) that, except as specifically stated in such
certificate, Tenant, and only Tenant, currently occupies the Premises; and
(h) such other matters as may be reasonably requested by Landlord.  Any such
certificate may be relied upon by Landlord and any prospective purchaser or
present or prospective mortgagee, deed of trust beneficiary or ground lessor of
all or a portion of the Building.
 
17.      TRANSFERS OF LANDLORD’S INTEREST.
 
17.1           Sale, Conveyance and Assignment.  Subject only to Tenant’s rights
under this Lease, nothing in this Lease will restrict Landlord’s right to sell,
convey, assign or otherwise deal with the Land, Building or Landlord’s interest
under this Lease.
 
17.2           Effect of Sale, Conveyance or Assignment.  A sale, conveyance or
assignment of the Building will automatically release Landlord from liability
under this Lease from and after the effective date of the transfer, except for
any liability relating to the period prior to such effective date; and Tenant
will look solely to Landlord’s transferee for performance of Landlord’s
obligations relating to the period after such effective date.  This Lease will
not be affected by any such sale, conveyance or assignment and Tenant will
attorn to Landlord’s transferee.
 
 
12

--------------------------------------------------------------------------------

 
 
17.3           Subordination and Nondisturbance.  This Lease is and will be
subject and subordinate in all respects to any Encumbrance.  With respect to any
Encumbrance first encumbering the Building subsequent to the Date of this Lease,
upon Tenant’s request, Landlord will use its good faith efforts to cause the
Lender to agree (either in the Encumbrance or in a separate agreement with
Tenant) that so long as Tenant is not in default of its obligations under this
Lease, this Lease will not be terminated and Tenant’s possession of the Premises
will not be disturbed by the termination or foreclosure, or proceedings for
enforcement, of such Encumbrance.  While such subordination will occur
automatically, Tenant agrees, upon request by and without cost to Landlord or
any successor in interest, to promptly execute and deliver to Landlord or any
Lender such instrument(s) as may be reasonably required to evidence such
subordination.  In the alternative, however, any Lender may unilaterally elect
to subordinate its Encumbrance to this Lease.
 
17.4           Attornment.  If the interest of Landlord is transferred to any
person (a “Transferee”) by reason of the termination or foreclosure, or
proceedings for enforcement, of an Encumbrance, or by delivery of a deed in lieu
of such foreclosure or proceedings, Tenant will immediately and automatically
attorn to the Transferee.  Upon attornment this Lease will continue in full
force and effect as a direct lease between the Transferee and Tenant, upon all
of the same terms, conditions and covenants as stated in this Lease, except that
the Transferee will not be:  (a) liable for any act or omission of any prior
landlord, including Landlord (but such exemption will not excuse the Transferee
from the performance of any obligations of the landlord under this Lease
required to be performed subsequent to the transfer to the Transferee);
(b) subject to any offsets or defenses which Tenant might have against any prior
landlord, including Landlord (excluding any express right of abatement granted
under this Lease, provided that the Lender who held the Encumbrance the
enforcement of which resulted in the transfer to the Transferee (the
“Foreclosing Lender”) was afforded any notice and cure rights to which it was
entitled under Section 21.1 with respect to the matter that gave rise to such
express right of abatement); (c) bound by any Rent or advance Rent which Tenant
might have paid for more than the current month or the next succeeding month to
any prior landlord, including Landlord, and all such Rent will remain due and
owing, regardless of such advance payment; (d) obligated for repayment to Tenant
of the Security Deposit or any other security or advance rental deposit made by
Tenant, except to the extent the same is paid over to the Transferee; or
(e) bound by any termination, amendment or modification of this Lease (other
than one expressly contemplated by the terms of this Lease and effected
according to such express terms, such as a termination by Landlord due to a
Default by Tenant) made without the written consent of the Foreclosing
Lender.  Tenant agrees, upon request by and without cost to the Transferee, to
promptly execute and deliver to the Transferee such instrument(s) as may be
reasonably required to evidence such attornment.
 
18.      RULES AND REGULATIONS.  Tenant agrees to faithfully observe and comply
with the Rules and Regulations set forth on Exhibit D and with all reasonable
modifications and additions to such Rules and Regulations (which will be
applicable to all Building tenants) from time to time adopted by Landlord and of
which Tenant is notified in writing.  No such modification or addition will
contradict or abrogate any right expressly granted to Tenant under this
Lease.  Landlord’s enforcement of the Rules and Regulations will be uniform and
nondiscriminatory, but Landlord will not be responsible to Tenant for failure of
any person to comply with the Rules and Regulations.
 
19.      PARKING.  Landlord grants Tenant the right to use Tenant’s Parking
Spaces for daily parking of automobiles or similarly sized light trucks  during
business hours for the Term of this Lease.  .  Tenant will not abuse its
privileges with respect to Tenant’s Parking Spaces and will use the same and the
Building’s parking facilities in accordance with Landlord’s reasonable
directions, including any reasonable Rules and Regulations adopted by Landlord
with respect to such use and any signage posted in the Buildings’ parking
facilities.  In no event will Tenant use more than the number of Tenant’s
Parking Spaces in the Building’s parking facilities for the parking of vehicles
by Tenant or any of its agents or employees.  However, Tenant’s invitees may use
any visitor parking spaces available in the Building’s parking facilities on an
occasional and reasonable basis.  Landlord’s inability to make any of Tenant’s
Parking Spaces available at any time during the Term for reasons beyond
Landlord’s control will not be deemed a default by Landlord giving rise to any
claim by Tenant.  Landlord reserves the right (but will have no obligation) from
time to time to change the number, size, location, shape or arrangement of the
Building’s parking facilities, designate visitor, handicapped, reserved or
loading areas and change the level or grade of parking.  Landlord will have no
liability to Tenant with respect to Tenant’s use of Tenant’s Parking Spaces,
including any liability for any property that is lost, stolen, damaged or
destroyed as a result of or in connection with such use.
 
20.      TENANT’S DEFAULT AND LANDLORD’S REMEDIES.
 
20.1           Default.  Each of the following events will constitute a material
breach by Tenant and a “Default” under this Lease:
 
(a)      Failure to Pay Rent.  Tenant fails to pay Base Rent, Additional Rent or
any other Rent or expenses  payable by Tenant under the terms of this Lease when
due, and such failure continues for 5 days after written notice from Landlord to
Tenant of such failure; provided that with respect to Base Rent, Additional
Rent, and any expenses, Tenant will be entitled to only 2 notices of such
failure during any Lease Year and if, after 2 such notices are given in any
Lease Year, Tenant fails, during such Lease Year, to pay any such amounts when
due, such failure will constitute a Default without further notice by Landlord
or additional cure period.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)      Failure to Perform Other Obligations.  Tenant breaches or fails to
comply with any other provision of this Lease applicable to Tenant, and such
breach or noncompliance continues for a period of 20 days after notice by
Landlord to Tenant; or, if such breach or noncompliance cannot be reasonably
cured within such 20-day period, Tenant does not in good faith commence to cure
such breach or noncompliance within such 20-day period or does not diligently
complete such cure within 60 days after such notice from Landlord.  However, if
such breach or noncompliance causes or results in (i) a dangerous condition on
the Premises or Building, (ii) any insurance coverage carried by Landlord or
Tenant with respect to the Premises or Building being jeopardized, or (iii) a
material disturbance to another tenant, then a Default will exist if such breach
or noncompliance is not cured as soon as reasonably possible after notice by
Landlord to Tenant, and in any event is not cured within 30 days after such
notice.  For purposes of this Section 20.1(b), financial inability will not be
deemed a reasonable ground for failure to immediately cure any breach of, or
failure to comply with, the provisions of this Lease.
 
(c)      Nonoccupancy of Premises.  Tenant fails to occupy and use the Premises
within 15 days after the Commencement Date or leaves substantially all of the
Premises unoccupied for 15 consecutive days or vacates and abandons
substantially all of the Premises.
 
(d)      Transfer of Interest Without Consent.  Tenant’s interest under this
Lease or in the Premises is transferred or passes to, or devolves upon, any
other party in violation of Section 13.
 
(e)      Execution and Attachment Against Tenant.  Tenant’s interest under this
Lease or in the Premises is taken upon execution or by other process of law
directed against Tenant, or is subject to any attachment by any creditor or
claimant against Tenant and such attachment is not discharged or disposed of
within 15 days after levy.
 
(f)      Bankruptcy or Related Proceedings.  Tenant files a petition in
bankruptcy or insolvency, or for reorganization or arrangement under any
bankruptcy or insolvency Laws, or voluntarily takes advantage of any such Laws
by answer or otherwise, or dissolves or makes an assignment for the benefit of
creditors, or involuntary proceedings  under any such Laws or for the
dissolution of Tenant are instituted against Tenant, or a receiver or trustee is
appointed for the Premises or for all or substantially all of Tenant’s property,
and such proceedings are not dismissed or such receivership or trusteeship
vacated within 30 days after such institution or appointment.  Notwithstanding
the foregoing, Landlord and Tenant hereby acknowledge that Tenant is currently a
Debtor in Possession pursuant to a Chapter 11 proceeding pending in the U.S.
Bankruptcy Court of the Middle District of Florida, Tampa Division, and
expressly agree that the pendency of this Chapter 11 proceeding,  its continued
prosecution, and/or Tenant’s emergence from Chapter 11 at any time during the
Term of this Lease shall not constitute an “Event of Default” under this Lease.
 
20.2           Remedies.  Time is of the essence.  If any Default occurs,
Landlord will have the right, at Landlord’s election, then or at any later time,
to exercise any one or more of the remedies described below.  Exercise of any of
such remedies will not prevent the concurrent or subsequent exercise of any
other remedy provided for in this Lease or otherwise available to Landlord at
law or in equity.
 
(a)      Cure by Landlord.  Landlord may, at Landlord’s option but without
obligation to do so, and without releasing Tenant from any obligations under
this Lease, make any payment or take any action as Landlord deems necessary or
desirable to cure any Default in such manner and to such extent as Landlord
deems necessary or desirable.  Landlord may do so without additional demand on,
or additional written notice to, Tenant and without giving Tenant an additional
opportunity to cure such Default.  Tenant covenants and agrees to pay Landlord,
upon demand, all advances, costs and expenses of Landlord in connection with
making any such payment or taking any such action, including reasonable
attorney’s fees, together with interest at the rate described in Section 3.5,
from the date of payment of any such advances, costs and expenses by Landlord.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)      Termination of Lease and Damages.  Landlord may terminate this Lease,
effective at such time as may be specified by written notice to Tenant, and
demand (and, if such demand is refused, recover) possession of the Premises from
Tenant.  Tenant will remain liable to Landlord for damages in an amount equal to
the Base Rent, Expenses, Additional Rent and other Rent which would have been
owing by Tenant for the balance of the Term had this Lease not been terminated,
less the net proceeds, if any, of any reletting of the Premises by Landlord
subsequent to such termination, after deducting all Landlord’s expenses in
connection with such recovery of possession or reletting.  Landlord will be
entitled to collect and receive such damages from Tenant on the days on which
the Base Rent, Expenses, Additional Rent and other Rent would have been payable
if this Lease and not been terminated.  Alternatively, at Landlord’s option,
Landlord will be entitled to recover from Tenant, as damages for loss of the
bargain and not as a penalty, an aggregate sum equal to (i) all unpaid Base
Rent, Expenses, Additional Rent and other Rent for any period prior to the
termination date of this Lease (including interest from the due date to the date
of the award at the rate described in Section 3.5), plus any other sum of money
and damages owed by Tenant to Landlord for events or actions occurring prior to
the termination date; plus (ii) the present value at the time of termination
(calculated at the rate commonly called the discount rate in effect at the
Federal Reserve Bank of New York on the termination date) of the amount, if any,
by which (A) the aggregate of the Base Rent, Expenses, Additional Rent and all
other Rent payable by Tenant under this Lease that would have accrued for the
balance of the Term after termination (with respect to Additional Rent, such
aggregate will be calculated by assuming that Expenses and Taxes for the
calendar year in which termination occurs and for each subsequent calendar year
remaining in the Term if this Lease had not been terminated will increase by 8%
per year over the amount of Expenses and Taxes for the prior calendar year),
exceeds (B) the amount of such Base Rent, Expenses, Additional Rent and other
Rent which Landlord will receive for the remainder of the Term from any
reletting of the Premises occurring prior to the date of the award, or if the
Premises have not been relet prior to the date of the award, the amount, if any,
of such Base Rent, Expenses, Additional Rent and other Rent which could
reasonably be recovered by reletting the Premises for the remainder of the Term
at the then-current fair rental value, in either case taking into consideration
loss of rent while finding a new tenant, tenant improvements and rent abatements
necessary to secure a new tenant, leasing brokers’ commissions and other costs
which Landlord has incurred or might incur in leasing the Premises to a new
tenant; plus (iii) interest on the amount described in (ii) above from the
termination date to the date of the award at the rate described in Section 3.5.
 
(c)      Repossession and Reletting.  Landlord may reenter and take possession
of all or any part of the Premises, without additional demand or notice, and
repossess the same and expel Tenant and any party claiming by, through or under
Tenant, and remove the effects of both using such force for such purposes as may
be necessary, without being liable for prosecution for such action or being
deemed guilty of any manner of trespass, and without prejudice to any remedies
for arrears of Rent or right to bring any proceeding for breach of covenants or
conditions.  No such reentry or taking possession of the Premises by Landlord
will be construed as an election by Landlord to terminate this Lease unless a
written notice of such intention is given to Tenant.  No notice from Landlord or
notice given under a forcible entry and detainer statute or similar Laws will
constitute an election by Landlord to terminate this Lease unless such notice
specifically so states.  Landlord reserves the right, following any reentry or
reletting, to exercise its right to terminate this Lease by giving Tenant such
written notice, in which event the Lease will terminate as specified in such
notice.  After recovering possession of the Premises, Landlord may, from time to
time, but will not be obligated to, relet all or any part of the Premises for
Tenant’s account, for such term or terms and on such conditions and other terms
as Landlord, in its discretion, determines.  Landlord may make such repairs,
alterations or improvements as Landlord considers appropriate to accomplish such
reletting, and Tenant will reimburse Landlord upon demand for all costs and
expenses, including attorneys’ fees, which Landlord may incur in connection with
such reletting.  Landlord may collect and receive the rents for such reletting
but Landlord will in no way be responsible or liable for any failure to relet
the Premises or for any inability to collect any rent due upon such
reletting.  Regardless of Landlord’s recovery of possession of the Premises,
Tenant will continue to pay on the dates specified in this Lease, the Base Rent,
Expenses, Additional Rent and other Rent which would be payable if such
repossession had not occurred, less a credit for the net amounts, if any,
actually received by Landlord through any reletting of the
Premises.  Alternatively, at Landlord’s option, Landlord will be entitled to
recover from Tenant, as damages for loss of the bargain and not as a penalty, an
aggregate sum equal to (i) all unpaid Base Rent, Expenses, Additional Rent and
other Rent for any period prior to the repossession date (including interest
from the due date to the date of the award at the rate described in
Section 3.5), plus any other sum of money and damages owed by Tenant to Landlord
for events or actions occurring prior to the repossession date; plus (ii) the
present value at the time of repossession (calculated at the rate commonly
called the discount rate in effect at the Federal Reserve Bank of New York on
the repossession date) of the amount, if any, by which (A) the aggregate of the
Base Rent, Expenses, Additional Rent and all other Rent payable by Tenant under
this Lease that would have accrued for the balance of the Term after
repossession (with respect to Additional Rent, such aggregate will be calculated
by assuming that Expenses and Taxes for the calendar year in which repossession
occurs and for each subsequent calendar year remaining in the Term if Landlord
had not repossessed the Premises will increase by 8% per year over the amount of
Expenses and Taxes for the prior calendar year), exceeds (B) the amount of such
Base Rent, Additional Rent and other Rent which Landlord will receive for the
remainder of the Term from any reletting of the Premises occurring prior to the
date of the award, or if the Premises have not been relet prior to the date of
the award, the amount, if any, of such Base Rent, Expenses, Additional Rent and
other Rent which could reasonably be recovered by reletting the Premises for the
remainder of the Term at the then-current fair rental value, in either case
taking into consideration loss of rent while finding a new tenant, tenant
improvements and rent abatements necessary to secure a new tenant, leasing
brokers’ commissions and other costs which Landlord has incurred or might incur
in leasing the Premises to a new tenant; plus (iii) interest on the amount
described in (ii) above from the repossession date to the date of the award at
the rate described in Section 3.5.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)      Bankruptcy Relief.  Nothing contained in this Lease will limit or
prejudice Landlord’s right to prove and obtain as liquidated damages in any
bankruptcy, insolvency, receivership, reorganization or dissolution proceeding,
an amount equal to the maximum allowable by any Laws governing such proceeding
in effect at the time when such damages are to be proved, whether or not such
amount be greater, equal or less than the amounts recoverable, either as damages
or Rent, under this Lease.
 
21.      LANDLORD’S DEFAULT AND TENANT’S REMEDIES.
 
21.1           Default.  If Tenant believes that Landlord has breached or failed
to comply with any provision of this Lease applicable to Landlord, Tenant will
give written notice to Landlord describing the alleged breach or
noncompliance.  Landlord will not be deemed in default under this Lease if
Landlord cures the breach or noncompliance within 20 days after receipt of
Tenant’s notice or, if the same cannot reasonably be cured within such 20-day
period, if Landlord in good faith commences to cure such breach or noncompliance
within such period and then diligently pursues the cure to completion.  Tenant
will also send a copy of such notice to any Lender of whom Tenant has been
notified in writing, and such Lender will also have the right to cure the breach
or noncompliance within the period of time described above.
 
21.2           Remedies.  If Landlord breaches or fails to comply with any
provision of this Lease applicable to Landlord, and such breach or noncompliance
is not cured within the period of time described in Section 21.1, then Tenant
may exercise any right or remedy available to Tenant at law or in equity, except
to the extent expressly waived or limited by the terms of this Lease.
 
22.      SECURITY DEPOSIT.
 
22.1           Amount.  Upon execution of this Lease, Tenant will deposit the
Security Deposit with Landlord in the amount described in
Section 1.1(k).  Landlord and Tenant intend the Security Deposit to be used
solely as security for Tenant’s faithful and diligent performance of all of
Tenant’s obligations under this Lease.  The Security Deposit will remain in
Landlord’s possession for the entire Term, and Landlord will not be required to
segregate it from Landlord’s general funds.  Tenant will not be entitled to any
interest on the Security Deposit.
 
22.2           Use and Restoration.  If Tenant fails to perform any of its
obligations under this Lease, Landlord may, at its option, use, apply or retain
all or any part of the Security Deposit for the payment of (1) any Rent in
arrears; (2) any unpaid Taxes and Insurance or expenses (3) any expenses
Landlord may incur as a direct or indirect result of Tenant’s failure to
perform; and (4) any other losses or damages Landlord may suffer as a direct or
indirect result of Tenant’s failure to perform.  If Landlord so uses or applies
all or any portion of the Security Deposit, Landlord will notify Tenant of such
use or application and Tenant will, within 10 days after the date of Landlord’s
notice, deposit with Landlord a sum sufficient to restore the Security Deposit
to the amount held by Landlord immediately prior to such use or
application.  Tenant’s failure to so restore the Security Deposit will
constitute a Default.  In such an instance the Landlord may request an addition
security deposit from the Tenant after reviewing the Tenant’s financials.
 
22.3           Transfers.  Tenant will not assign or encumber the Security
Deposit without Landlord’s express written consent.  Neither Landlord nor its
successors or assigns will be bound by any assignment or encumbrance unless
Landlord has given its consent.  Landlord will have the right, at any time and
from time to time, to transfer the Security Deposit to any purchaser or lessee
of the entire Building.  Upon any such transfer, Tenant agrees to look solely to
the new owner or lessee for the return of the Security Deposit.
 
22.4           Refund.  Provided that Tenant has fully and faithfully performed
all of its obligations under this Lease, Landlord will refund the Security
Deposit, or any balance remaining, to Tenant or, at Landlord’s option, to the
latest assignee of Tenant’s interest under this Lease, within 60 days after the
expiration or early termination of the Term and Tenant’s vacation and surrender
of the Premises to Landlord in the condition required by Section 15.1.  If
Tenant fails to make any final estimated payment of Additional Rent required by
Landlord according to Section 3.2(c), Landlord may withhold such final payment
from the amount of the Security Deposit refund.
 
23.      BROKERS.  Landlord and Tenant represent and warrant that no broker or
agent negotiated or was instrumental in negotiating or consummating this Lease
except the Brokers.  Neither party knows of any other real estate broker or
agent who is or might be entitled to a commission or compensation in connection
with this Lease.  Landlord will pay all fees, commissions or other compensation
payable to the Brokers to be paid by Landlord according to Section 1.1(p) and
Tenant will pay all fees, commissions or other compensation payable to the
Brokers to be paid by Tenant according to Section 1.1(p).  Tenant and Landlord
will indemnify and hold each other harmless from all damages paid or incurred by
the other resulting from any claims asserted against either party by brokers or
agents claiming through the other party.
 
 
16

--------------------------------------------------------------------------------

 
 
24.      LIMITATIONS ON LANDLORD’S LIABILITY.  Any liability for damages, breach
or nonperformance by Landlord, or arising out of the subject matter of, or the
relationship created by, this Lease, will be collectible only out of Landlord’s
interest in the Building and no personal liability is assumed by, or will at any
time be asserted against, Landlord, its Affiliates, Building manager or asset
manager, or any of its or their successors or assigns; all such liability, if
any, being expressly waived and released by Tenant.  Landlord’s review,
supervision, commenting on or approval of any aspect of work to be done by or
for Tenant (under Section 7, Exhibit B or otherwise) are solely for Landlord’s
protection and, except as expressly provided, create no warranties or duties to
Tenant or to third parties.
 
25.      NOTICES.  All notices required or permitted under this Lease must be in
writing and will only be deemed properly given and received (a) when actually
given and received, if delivered in person to a party who acknowledges receipt
in writing; or (b) one business day after deposit with a private courier or
overnight delivery service, if such courier or service obtains a written
acknowledgment of receipt; or (c) 2 business days after deposit in the United
States mails, certified or registered mail with return receipt requested and
postage prepaid.  All such notices must be transmitted by one of the methods
described above to the party to receive the notice at, in the case of notices to
Landlord, Landlord’s Notice Address, and in the case of notices to Tenant,
Tenant’s Address, or, in either case, at such other address(es) as either party
may notify the other of according to this Section 25.
 
26.      MISCELLANEOUS.
 
26.1           Binding Effect.  Each of the provisions of this Lease will extend
to bind or inure to the benefit of, as the case may be, Landlord and Tenant, and
their respective heirs, successors and assigns, provided this clause will not
permit any transfer by Tenant contrary to the provisions of Section 13.
 
26.2           Complete Agreement; Modification.  All of the representations and
obligations of the parties are contained in this Lease and no modification,
waiver or amendment of this Lease or of any of its conditions or provisions will
be binding upon a party unless in writing signed by such party.
 
26.3           Delivery for Examination.  Submission of the form of the Lease
for examination will not bind Landlord in any manner, and no obligations will
arise under this Lease until it is signed by both Landlord and Tenant and
delivery is made to each.
 
26.4           No Air Rights.  This Lease does not grant any easements or rights
for light, air or view.  Any diminution or blockage of light, air or view by any
structure or condition now or later erected will not affect this Lease or impose
any liability on Landlord.
 
26.5           Enforcement Expenses.  Each party agrees that in the event one
party must file suit to enforce the other party’s obligations under this Lease,
the prevailing party shall be entitled to collect upon demand, all of the costs,
charges and expenses, including the fees and out-of-pocket expenses of counsel,
agents, and others retained, incurred in the enforcement of the Lease
obligation.
 
26.6           Building Planning.  At any time after the Date, Landlord may
(upon at least 90 days prior notice) substitute for the Premises other premises
in the Building (“New Premises”) provided that the New Premises will be similar
to the Premises in area and usable for Tenant’s purpose.  If Tenant is already
occupying the Premises under a long term lease of more than 24 remaining  months
on current lease, then Landlord will also pay the reasonable expenses of
Tenant’s moving from the Premises to the New Premises.  Such move will be made
during evenings, weekends or otherwise so as to incur the least inconvenience to
Tenant. Reasonable expenses will be agreed upon and put in writing to clarify
exact approved expenses.
 
26.7           Building Name.  Tenant will not, without Landlord’s consent, use
Landlord’s or the Building’s name, or any facsimile or reproduction of the
Building, for any purpose; except that Tenant may use the Building’s name in the
address of the business to be conducted by Tenant in the Premises.  Landlord
reserves the right, upon reasonable prior notice to Tenant, to change the name
or address of the Building.
 
26.8           No Waiver.  No waiver of any provision of this Lease will be
implied by any failure of either party to enforce any remedy upon the violation
of such provision, even if such violation is continued or repeated
subsequently.  No express waiver will affect any provision other than the one
specified in such waiver, and that only for the time and in the manner
specifically stated.
 
26.9           Recording; Confidentiality.  Tenant will not record this Lease,
or a short form memorandum, without Landlord’s written consent and any such
recording without Landlord’s written consent will be a Default.  Tenant agrees
to keep the Lease terms, provisions and conditions confidential and will not
disclose them to any other person without Landlord’s prior written
consent.  However, Tenant may disclose Lease terms, provisions and conditions to
Tenant’s accountants, attorneys, managing employees and others in privity with
Tenant, as reasonably necessary for Tenant’s business purposes, without such
prior consent.
 
26.10           Captions.  The captions of sections are for convenience only and
will not be deemed to limit, construe, affect or alter the meaning of such
sections.
 
26.11           Invoices.  All bills or invoices to be given by Landlord to
Tenant will be sent to Tenant’s Address.  Tenant may change Tenant’s Address by
notice to Landlord given according to Section 25.  If Tenant fails to give
Landlord specific written notice of its objections within 15 days after receipt
of any bill or invoice from Landlord, such bill or invoice will be deemed true
and correct and Tenant may not later question the validity of such bill or
invoice or the underlying information or computations used to determine the
amount stated.
 
 
17

--------------------------------------------------------------------------------

 
 
26.12           Severability.  If any provision of this Lease is declared void
or unenforceable by a final judicial or administrative order, this Lease will
continue in full force and effect, except that the void or unenforceable
provision will be deemed deleted and replaced with a provision as similar in
terms to such void or unenforceable provision as may be possible and be valid
and enforceable.
 
26.13           Jury Trial.  LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY LANDLORD OR TENANT AGAINST THE
OTHER WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, TENANT’S USE AND OCCUPANCY OF THE PREMISES, OR THE RELATIONSHIP OF
LANDLORD AND TENANT.  HOWEVER, SUCH WAIVER OF JURY TRIAL WILL NOT APPLY TO ANY
CLAIMS FOR PERSONAL INJURY.
 
26.14           Authority to Bind.  The individuals signing this Lease on behalf
of Landlord and Tenant represent and warrant that they are empowered and duly
authorized to bind Landlord or Tenant, as the case may be, to this Lease
according to its terms.
 
26.15           Only Landlord/Tenant Relationship.  Landlord and Tenant agree
that neither any provision of this Lease nor any act of the parties will be
deemed to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.
 
26.16           Governing Law.  This Lease will be governed by and construed
according to the laws of the state in which the Building is located.
 
26.17           Exhibits.  The Exhibits listed below are attached to and
incorporated in this Lease.  In the event of any inconsistency between such
Exhibits and the terms and provisions of this Lease, the terms and provisions of
the Exhibits will control.  The Exhibits to this Lease are:
 


 
Exhibit A
-
Plan Delineating the Premises
Exhibit B
-
Possession and Leasehold Improvements Agreement
Exhibit C
-
Occupancy Estoppel Certificate
Exhibit D
-
Rules and Regulations

 
Form of Execution Copy.  The parties acknowledge that they intend to execute a
blacklined copy of this Lease which shows all changes to Landlord’s form of
lease for the Building.  The parties acknowledge that this Lease reflects the
final agreement between the parties hereto and that any words or items stricken
herein are intended to be deleted and any words or items in bold are intended to
 
 
18

--------------------------------------------------------------------------------

 
 
BIOVEST INTERNATIONAL, INC., (collectively, the “Guarantor”), hereby guaranty to
Lessor the payment of rent due under the Lease, as if Guarantor has executed the
Lease as Lessee thereunder. This Guaranty is absolute, unconditional, and
continuing in any event, and shall not terminate until the payment of all rent
evidenced by the Lease. This Guaranty shall be binding upon Guarantor and their
respective successors, heirs, executors, administrators, and assigns, and shall
inure to the benefit of Lessor and its successors, heirs, executors,
administrators, and assigns.
 
Having read and intending to be bound by the terms and provisions of this Lease,
Landlord and Tenant have signed it as of the Date.
 
TENANT:
 
LANDLORD:
     
Biovest International, Inc.
 
Myrback Enterprises LLC.
     
By: /s/ David Moser 
 
By: /s/ Elaine C.
Myrback                                                                    
     
Print Name:  David Moser 
 
Printed Name: Elaine C. Myrback
   
Title:  Chief Executive Manager
           
WITNESS:
 
WITNESS:
           
Signature:
   
Signature:
  Printed Name:    
Printed Name:
  Title:    
Title:
             
Signature:
   
Signature:
 
Printed Name:
   
Printed Name:
 
Title:
   
Title:           
 



 
19

--------------------------------------------------------------------------------

 
 
Exhibit A
300 S HYDE PARK CENTER
PLAN DELINEATING THE PREMISES
 
[image10_3.jpg]
 
A-1
 

--------------------------------------------------------------------------------

 
 
Exhibit B
300 S Hyde Park Center
Possession and Leasehold Improvements Agreement
 


No improvements have been agreed to.
 

 
 
 
 
B-1
 

--------------------------------------------------------------------------------

 


Exhibit C
300 S Hyde Park Center
OCCUPANCY ESTOPPEL CERTIFICATE
 
THIS OCCUPANCY ESTOPPEL CERTIFICATE (“Certificate”) is given by Biovest
International, Inc.(“Tenant”) to Myrback Enterprises LLC.  (“Landlord”), with
respect to that certain Lease Agreement dated 4/1/13 (“Lease”), under which
Tenant  has  leased from Landlord certain premises known as Suite 210
(“Premises”) located in the 300 S Hyde Park Center, Tampa, Florida (“Building”).
 
In consideration of the mutual covenants and agreements stated in the Lease, and
intending that this Certificate may be relied upon by Landlord and any
prospective purchaser or present or prospective mortgagee, deed of trust
beneficiary or ground lessor of all or a portion of the Building, including,
without limitation, Bank of St. Petersburg (Mortgagor), Tenant certifies as
follows:
 
1.
Except for those terms expressly defined in this Certificate, all initially
capitalized terms will have the meanings stated for such terms in the Lease.

 
2.
The Commencement Date will occur on 4/8/13 and the Expiration Date will occur on
4/7/14.  Notwithstanding the foregoing, the effectiveness of this Lease and the
Commencement Date hereof shall be subject to, and expressly conditioned upon,
obtaining approval of entry into this Lease from the U.S. Bankruptcy Court for
the Middle District of Florida, Tampa Division.

 
3.
Tenant’s obligation to make monthly payments of Base Rent under the Lease began
(or will begin) on 4/8/13.

 
4.
Tenant’s obligation to make monthly estimated payments of Additional Rent under
the Lease began (or will begin) on N/A.

 
5.
Tenant has accepted the Premises and all leasehold improvement and other work
required to be performed by Landlord under the Lease has been satisfactorily
completed.

 
6.
Tenant has no existing offset, credit or defense to the payment of any Rent.

 


 
Executed this                                            day
of                                          , 2013.
 
 

 
TENANT:
         
Biovest International, Inc.
   
300 S. Hyde Park Ave., Suite 210
   
Tampa, FL 33606
 

 
 
 

  By:           Printed Name:            Title:  

 
C-1
 

--------------------------------------------------------------------------------

 
 
Exhibit D
300 S HYDE PARK CENTER
RULES AND REGULATIONS
 
1.           Rights of Entry.  Tenant will have the right to enter the Premises
at any time, but outside of Business Hours Tenant will be required to furnish
proper and verifiable identification.  Landlord will have the right to enter the
Premises at all reasonable hours to perform janitorial services or clean
windows; and also at any time during the last 3 months of the Term, with
reasonable prior notice to Tenant, to show the Premises to prospective tenants.
 
2.           Right of Exclusion.  Landlord reserves the right to exclude or
expel from the Building any person who, in Landlord’s judgment, is intoxicated
or under the influence of alcohol or drugs.
 
3.           Obstructions.  Tenant will not obstruct or place anything in or on
the sidewalks or driveways outside the Building, or in the lobbies, corridors,
stairwells or other Common Areas.  Landlord may remove, at Tenant’s expense, any
such obstruction or thing without notice or obligation to Tenant.
 
4.           Refuse.  Tenant will place all refuse in the Premises in proper
receptacles provided and paid for by Tenant, or in receptacles provided by
Landlord for the Building, and will not place any litter or refuse on or in the
sidewalks or driveways outside the Building, or the Common Areas, lobbies,
corridors, stairwells, ducts or shafts of the Building.
 
5.           Public Safety.  Tenant will not throw anything out of doors,
windows or skylights, down passageways or over walls.
 
6.           Keys; Locks.  Landlord may from time to time install and change
locks on entrances to the Building, Common Areas and the Premises, and will
provide Tenant a reasonable number of keys to meet Tenant’s requirements.  If
Tenant desires additional keys, they will be furnished by Landlord and Tenant
will pay a reasonable charge for them.  Tenant will not add or change existing
locks on any door in or to the Premises without Landlord’s prior written
consent.  If with Landlord’s consent, Tenant installs lock(s) incompatible with
the Building master locking system:
 
(a)           Landlord, without abatement of Rent, will be relieved of any
obligation under the Lease to provide any service that requires access to the
affected areas;
 
(b)           Tenant will indemnify Landlord against any expense as a result of
forced entry to the affected areas which may be required in an emergency; and
 
(c)           Tenant will, at the end of the Term and at Landlord’s request,
remove such lock(s) at Tenant’s expense.
 
At the end of the Term, Tenant will promptly return to Landlord all keys for the
Building and Premises which are in Tenant’s possession.
 
7.           Aesthetics.  Tenant will not attach any awnings, signs, displays or
projections to the outside or inside walls or windows of the Building which are
visible from outside the Premises without Landlord’s prior written approval,
which may be withheld in Landlord’s sole discretion.
 
8.           Window Treatment.  If Tenant desires to attach or hang any
curtains, blinds, shades or screens to or in any window or door of the Premises,
Tenant must obtain Landlord’s prior written approval.  Tenant will not coat or
sunscreen the interior or exterior of any windows without Landlord’s express
written consent.  Tenant will not place any objects on the window sills that
cause, in Landlord’s reasonable opinion, an aesthetically unacceptable
appearance.
 
9.           Directory Boards.  The Building office directory boards have a
limited capacity; however, Landlord will make every reasonable effort to
accommodate Tenant’s requirements.
 
10.           Building Control.  Landlord reserves the right to control and
operate the Common Areas as well as facilities furnished for the common use of
tenants in such manner as Landlord deems best for the benefit of tenants
generally.  Landlord reserves the right to prevent access to the Building during
an emergency by closing the doors or otherwise, for the safety of tenants and
protection of the Building and property in the Building.
 
11.           Engineering Consent.  All plumbing, electrical and heating,
ventilating and air conditioning (“HVAC”) work for and in the Premises requires
Landlord’s prior written consent to maintain the integrity of the Building’s
electrical, plumbing and HVAC systems.
 
12.           HVAC Interference.  Tenant will not place objects or other
obstructions on the HVAC convectors or diffusers and will not permit any other
interference with the HVAC system.
 
D-1
 

--------------------------------------------------------------------------------

 
 
13.           Plumbing.  Tenant will only use plumbing fixtures for the purpose
for which they are constructed.  Tenant will pay for all damages resulting from
any misuse by Tenant of plumbing fixtures.
 
14.           Equipment Location.  Landlord reserves the right to specify where
Tenant’s business machines, mechanical equipment and heavy objects will be
placed in the Premises in order to best absorb and prevent vibration, noise and
annoyance to other tenants, and to prevent damage to the Building.  Tenant will
pay the cost of any required professional engineering certification or
assistance.
 
15.           Bicycles; Animals.  Tenant will not bring into, or keep about, the
Premises any bicycles, vehicles, birds, animals or organic Christmas decor of
any kind.  Bicycles and vehicles may only be parked in areas designated for such
purpose.
 
16.           Carpet Protection.  In those portions of the Premises where carpet
has been provided by Landlord, Tenant will at its own expense install and
maintain pads to protect the carpet under all furniture having castors other
than carpet castors.
 
17.           Proper Conduct.  Tenant will conduct itself in a manner which is
consistent with the character of the Building and will ensure that Tenant’s
conduct will not impair the comfort or convenience of other tenants in the
Building.
 
18.           Elevators.  Except as may be expressly permitted by Landlord, only
freight elevators may be used for deliveries.  Use of freight elevators after
Business Hours must be scheduled through the office of the Property Manager.
 
19.           Deliveries.  Tenant will ensure that deliveries of materials and
supplies to the Premises are made through such entrances, elevators and
corridors and at such times as may from time to time be reasonably designated by
Landlord.  Such deliveries may not be made through any of the main entrances to
the Building without Landlord’s prior permission.  Tenant will use or cause to
be used, in the Building, hand trucks or other conveyances equipped with rubber
tires and rubber side guards to prevent damage to the Building or property in
the Building.  Tenant will promptly pay Landlord the cost of repairing any
damage to the Building caused by any person making deliveries to the Premises.
 
20.           Moving.  Tenant will ensure that furniture and equipment and other
bulky matter being moved to or from the Premises are moved through such
entrances, elevators and corridors and at such times as may from time to time be
reasonably designated by Landlord, and by movers or a moving company reasonably
approved by Landlord.  Tenant will promptly pay Landlord the cost of repairing
any damage to the Building caused by any person moving any such furniture,
equipment or matter to or from the Premises.
 
21.           Solicitations.  Canvassing, soliciting and peddling in the
Building are prohibited and Tenant will cooperate in preventing the same.
 
22.           Food.  Only persons approved from time to time by Landlord may
prepare, solicit orders for, sell, serve or distribute food in or around the
Building.  Except as may be specified in the Lease or on construction drawings
for the Premises approved by Landlord, and except for microwave cooking, Tenant
will not use the Premises for preparing or dispensing food, or soliciting of
orders for sale, serving or distribution of food.
 
23.           Parking Rules and Regulations.  Tenant will comply with all
reasonable rules and regulations applicable to the parking facilities serving
the Building as determined by the parking facility operator.
 
24.           [Asbestos.  According to regulations enacted by the Occupational
Safety and Health Administration (“OSHA”) in Sections 1910.1001 and 1926.1101 of
Title 29 of the Code of Federal Regulations (the “OSHA Regulations”), any of the
following materials, if located in properties constructed prior to 1981, must be
treated as presumed asbestos-containing material (“PACM”):  any thermal system
insulation and surfacing material that is sprayed on, troweled on, or applied in
some other matter, as well as any resilient flooring material installed in 1980
or earlier.  Landlord has informed Tenant that the Building was constructed
prior to 1981 and therefore contains PACM.  Landlord has disclosed to Tenant
that the Building contains asbestos-containing material (“ACM”).  Landlord has
established an ACM management program that will govern all work in the Building
that could disturb any ACM.  Regardless of any provision of the Lease to the
contrary, Tenant will not undertake any work in the Premises (including, without
limitation, any alteration, repair, maintenance, restoration or removal work
contemplated by Sections 6.1, 7.1 or 15.1 of the Lease) that could disturb any
ACM without first notifying Landlord of the proposed work and cooperating with
Landlord to ensure that such work complies with Landlord’s ACM program.  Tenant
agrees that its failure to comply with this Section 24 will constitute a
material breach of the Lease; however, such agreement will not be deemed to
limit the materiality of any other Tenant breach of the Lease for failure to
comply with any other Rules and Regulations.]
 
25.           Employees, Agents and Invitees.  In these Rules and Regulations,
“Tenant” includes Tenant’s employees, agents, invitees, licensees and others
permitted by Tenant to access, use or occupy the Premises.
 
D-2
 

--------------------------------------------------------------------------------

 
 
1.
DEFINITIONS
1
     
2.
GRANT OF LEASE
3
     
3.
RENT
3
     
4.
USE AND OCCUPANCY
4
     
5.
SERVICES AND UTILITIES
4
     
6.
REPAIRS
5
     
7.
ALTERATIONS
6
     
8.
LIENS
6
     
9.
INSURANCE
6
     
10.
DAMAGE OR DESTRUCTION
7
     
11.
WAIVERS AND INDEMNITIES
8
     
12.
CONDEMNATION
8
     
13.
ASSIGNMENT AND SUBLETTING
8
     
14.
PERSONAL PROPERTY
9
     
15.
END OF TERM
10
     
16.
ESTOPPEL CERTIFICATES
10
     
17.
TRANSFERS OF LANDLORD’S INTEREST
10
     
18.
RULES AND REGULATIONS
11
     
19.
PARKING
11
     
20.
TENANT’S DEFAULT AND LANDLORD’S REMEDIES
11
     
21.
LANDLORD’S DEFAULT AND TENANT’S REMEDIES
13
     
22.
SECURITY DEPOSIT
13
     
23.
BROKERS
13
     
24.
LIMITATIONS ON LANDLORD’S LIABILITY
13
     
25.
NOTICES
13
     
26.
MISCELLANEOUS
14





Exhibit A
-
Plan Delineating the Premises
Exhibit B
-
Possession and Leasehold Improvements Agreement
Exhibit C
-
Occupancy Estoppels Certificate
Exhibit D
-
Rules and Regulations

 
 
 
 A-1

--------------------------------------------------------------------------------